Citation Nr: 0205522	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  01-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active duty from January 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In May 2002 the veteran submitted a motion to advance his 
case on the docket.  The veteran's motion was granted and he 
was notified of that action by correspondence dated May 22, 
2002.


FINDINGS OF FACT

1.  A February 1998 Board decision denied entitlement to 
service connection for a back disability.

2.  An item of evidence received subsequent to the February 
1998 Board decision is so significant that it must be 
reviewed to fairly decide the merits of the appellant's 
claim.

3.  A back disability has been shown to be causally related 
to the veteran's military service.


CONCLUSIONS OF LAW

1.  The February 1998 Board decision is final.  38 U.S.C.A. § 
7104 (West 1991 and Supp. 2001).

2.  Evidence received since the February 1998 Board decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a back disability has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  A back disability was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of service connection for a back 
disability was denied by a February 1998 Board decision.  A 
claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In the 
March 2000 rating decision, the RO reopened the veteran's 
claim on the basis that new and material evidence had been 
submitted, but confirmed the prior denial on the merits.  The 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence received since the February 1998 Board decision 
includes a December 1998 letter from the veteran's private 
physician stating that it was his opinion that the veteran's 
current back disability was "probably related" to an 
inservice injury.  The Board views this new item of evidence 
as so significant that it must be reviewed in order to fairly 
decide the merits of the veteran's claim.  In other words, 
the Board finds that the evidence is new and material under 
38 C.F.R. § 3.156.

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.159).  In 
light of the following decision, there is no prejudice to the 
veteran by the Board proceeding with appellate review at this 
time without action to comply with the additional 
notice/development provisions of this new legislation.

The Board here observes that it appears that some essential 
service medical records are not associated with the claims 
file, despite attempts by the RO to obtain them.  For 
example, a note on a November 1972 medical record indicates 
that some of the veteran's service medical records had been 
lost.  Further, the veteran's separation examination does not 
appear to be of record.  In light of the absence of service 
medical records, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran has alleged that he suffered an injury to his 
back in service in Vietnam while falling from a ladder in May 
1971 during the performance of his duties as a supply 
personnel.  He testified that he was taken to a hospital and 
treated for two days and was later confined to his barracks 
and subsequently given a "light duty" assignment.

In a letter received in May 1995, a service associate of the 
veteran stated that he had served with the veteran in Vietnam 
and had personally taken the veteran to a field hospital 
following the veteran's fall in the supply room.

According to the veteran's medical records and testimony, the 
veteran first sought treatment for his back following service 
in 1979.  In a March 1998 letter, the veteran's private 
chiropractor indicated that he had treated the veteran in 
1979 for a period of 30 days for a low back condition.  He 
stated that he no longer had copies of the veteran's 
treatment records as he only kept such records for a period 
of seven years.

In a February 1995 letter, the veteran's private physician 
remarked that he had treated the veteran since January 1991.  
He stated that the veteran had undergone a laminectomy and 
diskectomy for a ruptured right L5-S1 disc in February 1991.  
He noted that the veteran had initially injured his back in 
the military and had reinjured it at work in November 1990.  
In a letter received in December 1998, the veteran's private 
physician stated that it was his opinion that the veteran's 
current back condition was probably related to the injury 
that occurred when he was serving in the military.

While the veteran's service medical records do not 
specifically document a back injury, the Board notes that it 
is clear that not all service medical records are associated 
with the claims file.  As noted, a November 1972 service 
medical record contains an entry that states "Make new rec'd 
others lost."  In fact, other than the veteran's entrance 
examination, there are no records in the file dated earlier 
than November 1972.  Additionally, the Board again notes that 
the veteran's separation examination is not of record.  
Regardless, the Board notes that the veteran's private 
physician has evidently found that the veteran's credibility 
as an informant for purposes of his prior treatment and 
evaluation was considered good.  Further, the veteran's 
allegation that he did suffer a back injury while in Vietnam 
has been confirmed by an individual with whom he served.  
Accordingly, I conclude --within the context of apparently 
incomplete service records-- that a back injury did occur 
during service even though no documentation exists.  The 
veteran's private physician has linked current back 
disability to the inservice injury.  In reaching this 
determination, the Board has resolved all reasonable doubt in 
the veteran's favor.


ORDER

Service connection for residuals of a back injury is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

